United States Court of Appeals
                      For the First Circuit


Nos. 13-2113
     13-2118
                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

               JOSÉ LÓPEZ-DÍAZ; CARLOS LÓPEZ-DÍAZ,

                     Defendants, Appellants.


                           ERRATA SHEET

     The opinion of this Court issued on July 13, 2015, is amended
as follows:

     On the cover page, "John H. Cuhna, Jr." is replaced with "John
H. Cunha, Jr."

     On the cover page, "Cuhna & Holcomb, P.C." is replaced with
"Cunha & Holcomb, P.C."